DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

Applicant’s amendment filed on 1/7/2021 has been entered. Claims 1 and 3-15 have been amended. Claim 2 has been cancelled. Claims 1 and 3-15 are still pending in this application, with claims 1 5 9 and 13 being independent.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sammour et al. (US 2015/0023370; provided in Applicant’s IDS dated 7/25/2019, hereinafter Sammour) in view of Malkamaki et al. (US 2018/0262950, hereinafter Malkamaki).

claim 1, Sammour discloses a method performed by a transmitter in a wireless communication system, the method comprising: receiving, from a receiver, configuration information on a report associated with packet data convergence protocol (PDCP) packet discarding [Sammour discloses that in a transmitting PDCP entity, a discard timer is started when PDCP SDU is received from upper layers. An indication of timer value may be signaled via parameters for primitives (Sammour paragraph 0084); which indicates receiving a configuration information on PDCP packet discarding];
Starting a timer for a PDCP packet; discarding the PDCP packet based on the timer being expired [The discard timer is started in the transmitting entity. When the timer expires, the transmitting entity discards the associated PDU/SDU (Sammour paragraphs 0085 and 0086)]; and
Transmitting, to the receiver, the report including information on the discarded PDCP packet based on the configuration information [Sammour discloses that once the packet is discarded upon expiration of the timer, the PDCP entity communicates or signals to the receiving entity an indication/identification of the packet discarded (see Sammour paragraphs 0090 and Figure 10)].
Sammour does not expressly disclose wherein at least one PDCP packet except for the discarded PDCP packet is processed at the receiver based on the report.
However, in the same or similar field of invention, Malkamaki discloses that a transmitter may send retransmissions such that it would discard PDUs based on the report and continue to retransmit other PDUs (Malkamaki paragraphs 0071-0072). This means that the receiver would be processing at least a packet other than the discarded packet. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sammour to have the feature of wherein at least one PDCP packet except for the discarded PDCP packet is processed at the receiver based on the report; as taught by Malkamaki. The suggestion/motivation would have been to provide techniques for enhancement of PDCP status report (Malkamaki abstract and paragraph 0038).

Regarding claim 5, Sammour discloses a method performed by a receiver in a wireless communication system, the method comprising: transmitting, to a transmitter, configuration information on a report associated with packet data convergence protocol (PDCP) packet discarding [Sammour 
Receiving, from the transmitter, the report including information on a discarded PDCP packet, based on the configuration information [Sammour discloses that once the packet is discarded upon expiration of the timer, the PDCP entity communicates or signals to the receiving entity an indication/identification of the packet discarded (see Sammour paragraphs 0090 and Figure 10)]; 
Wherein a PDCP packet is discarded based on a timer started for the PDCP packet being expired [The discard timer is started in the transmitting entity. When the timer expires, the transmitting entity discards the associated PDU/SDU (Sammour paragraphs 0085 and 0086)].
Sammour does not expressly disclose the feature of processing at least one PDCP packet except for the discarded PDCP packet based on the report.
However, in the same or similar field of invention, Malkamaki discloses that a transmitter may send retransmissions such that it would discard PDUs based on the report and continue to retransmit other PDUs (Malkamaki paragraphs 0071-0072). This means that the receiver would be processing at least a packet other than the discarded packet. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sammour to have the feature of processing at least one PDCP packet except for the discarded PDCP packet based on the report; as taught by Malkamaki. The suggestion/motivation would have been to provide techniques for enhancement of PDCP status report (Malkamaki abstract and paragraph 0038).

Regarding claim 9, Sammour discloses a transmitter in a wireless communication system, the transmitter comprising: a transceiver; and a controller configured to; control the transceiver to receive, from a receiver, configuration information on a report associated with packet data convergence protocol (PDCP) packet discarding [Sammour Figure 8 discloses transmitting and receiving entities (e.g. UE/eNB) which include a transmitter, receiver and a processor. Sammour discloses that in a transmitting PDCP 
Start a timer for a PDCP packet, discard the PDCP packet based on the timer being expired [The discard timer is started in the transmitting entity. When the timer expires, the transmitting entity discards the associated PDU/SDU (Sammour paragraphs 0085 and 0086)], and 
Control the transceiver to transmit, to the receiver, the report including information on the discarded PDCP packet based on the configuration information [Sammour discloses that once the packet is discarded upon expiration of the timer, the PDCP entity communicates or signals to the receiving entity an indication/identification of the packet discarded (see Sammour paragraphs 0090 and Figure 10)].
Sammour does not expressly disclose wherein at least one PDCP packet except for the discarded PDCP packet is processed at the receiver based on the report.
However, in the same or similar field of invention, Malkamaki discloses that a transmitter may send retransmissions such that it would discard PDUs based on the report and continue to retransmit other PDUs (Malkamaki paragraphs 0071-0072). This means that the receiver would be processing at least a packet other than the discarded packet]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sammour to have the feature of wherein at least one PDCP packet except for the discarded PDCP packet is processed at the receiver based on the report; as taught by Malkamaki. The suggestion/motivation would have been to provide techniques for enhancement of PDCP status report (Malkamaki abstract and paragraph 0038).

Regarding claim 13, Sammour discloses a receiver in a wireless communication system, the receiver comprising: a transceiver; and a controller configured to; control the transceiver to transmit, to a transmitter, configuration information on a report associated with packet data convergence protocol (PDCP) packet discarding [Sammour Figure 8 discloses transmitting and receiving entities (e.g. UE/eNB) which include a transmitter, receiver and a processor. Sammour discloses that in a transmitting PDCP entity, a discard timer is started when PDCP SDU is received from upper layers (e.g. from a receiver). An 
Control the transceiver to receive, from the transmitter, the report including information on a discarded PDCP packet generated based on the configuration information [Sammour discloses that once the packet is discarded upon expiration of the timer, the PDCP entity communicates or signals to the receiving entity an indication/identification of the packet discarded (see Sammour paragraphs 0090 and Figure 10)];
Wherein a PDCP packet is discarded based on a timer started for the PDCP packet being expired [The discard timer is started in the transmitting entity. When the timer expires, the transmitting entity discards the associated PDU/SDU (Sammour paragraphs 0085 and 0086)].
Sammour does not expressly disclose the feature of processing at least one PDCP packet except for the discarded PDCP packet based on the report.
However, in the same or similar field of invention, Malkamaki discloses that a transmitter may send retransmissions such that it would discard PDUs based on the report and continue to retransmit other PDUs (Malkamaki paragraphs 0071-0072). This means that the receiver would be processing at least a packet other than the discarded packet. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sammour to have the feature of processing at least one PDCP packet except for the discarded PDCP packet based on the report; as taught by Malkamaki. The suggestion/motivation would have been to provide techniques for enhancement of PDCP status report (Malkamaki abstract and paragraph 0038).

Claims 3-4, 6-8, 10-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sammour in view of Malkamaki, and further in view of Phuyal et al. (US 10271243, hereinafter Phuyal). 

Regarding claim 3, Sammour and Malkamaki disclose the method of claim 1. Sammour and Malkamaki further disclose wherein the information on the discarded PDCP packet includes an indication of the discarded PDCP packet, and a sequence number of the discarded PDCP packet [Sammour 
Sammour and Malkamaki do not expressly disclose wherein the configuration information includes information on a discarded PDCP packet format.
However, in the same or similar field of invention, Phuyal discloses that the format for the status report may be configured to report specific aspects of the PDU (see column 19, line 58 to column 20 line 67. Also see Phuyal Figure 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sammour and Malkamaki to have the feature of wherein the configuration information includes information on a discarded PDCP packet format; as taught by Phuyal. The suggestion/motivation would have been to allow for enhanced radio resource management (Phuyal column 6 lines 1-5). 

Regarding claim 4, Sammour, Malkamaki and Phuyal disclose the method of claim 3. Sammour, Malkamaki and Phuyal further disclose wherein the configuration information further includes threshold information on a waiting timer [Phuyal discloses that various aspects of the status report may be configured by the network, for example, status report trigger being set as a periodic event with a specified interval (threshold of the waiting timer) (see Phuyal column 11 lines 5-20)], and wherein the method further comprises: starting the waiting timer, in case that a first PDCP packet is identified to be discarded; identifying whether the waiting timer expires over a time based on the threshold information [Phuyal discloses that pdcpReportInterval is used to keep track of the interval at which status reports are sent by the UE, equivalent to the waiting timer threshold (see Phuyal column 11, lines 5+)]; and transmitting, to the receiver, a report including a sequence number of the first PDCP packet and a sequence number of a second PDCP packet discarded during the time based on the threshold information based on the waiting timer being expired [Phuyal discloses that the status report reports the sequence numbers of the PDCP PDUs that were missing, column 21, lines 6+, UE is configured to send status report upon a 

Regarding claim 6, Sammour and Malkamaki disclose the method of claim 5. Sammour and Malkamaki further disclose wherein the information on the discarded PDCP packet includes an indication of the discarded PDCP packet, and a sequence number of the discarded PDCP packet [Sammour discloses that once the packet is discarded upon expiration of the timer, the PDCP entity communicates or signals to the receiving entity an indication/identification of the packet discarded (see Sammour paragraphs 0090 and Figure 10). The transmitting entity may also assign PDCP SN (sequence number) (Sammour paragraphs 0136-0137)].
Sammour and Malkamaki do not expressly disclose wherein the configuration information includes information on a discarded PDCP packet format.
However, in the same or similar field of invention, Phuyal discloses that the format for the status report may be configured to report specific aspects of the PDU (see column 19, line 58 to column 20 line 67. Also see Phuyal Figure 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sammour and Malkamaki to have the feature of wherein the configuration information includes information on a discarded PDCP packet format; as taught by Phuyal. The suggestion/motivation would have been to allow for enhanced radio resource management (Phuyal column 6 lines 1-5). 

Regarding claim 7, Sammour, Malkamaki and Phuyal disclose the method of claim 6. Sammour, Malkamaki and Phuyal further disclose wherein the configuration information includes at least one of information on a transmission period of the report, information on a transmission event of the report, or information on an occurrence condition of the transmission event [Phuyal discloses that configuration information provided to UE includes a reporting interval (information on transmission period of the reporting) (see Phuyal column 11, lines 50+)]. In addition, the same motivation is used as the rejection of claim 6. 

Regarding claim 8, Sammour, Malkamaki and Phuyal disclose the method of claim 7. Sammour, Malkamaki and Phuyal further disclose wherein the configuration information further includes threshold information on a waiting timer [Phuyal discloses that various aspects of the status report may be configured by the network, for example, status report trigger being set as a periodic event with a specified interval (threshold of the waiting timer) (see Phuyal column 11 lines 5-20)], and wherein the method further comprises: receiving, from the transmitter, a report including a sequence number of a first PDCP packet and a sequence number of a second PDCP packet discarded during a time until the waiting timer expires after the waiting timer is started based on the first PDCP packet being discarded [Phuyal discloses that the status report reports the sequence numbers of the PDCP PDUs that were missing, column 21, lines 6+, UE is configured to send status report upon a multitude of conditions, and reports the missing PDUs or out of order PDUs (see Phuyal column 20, lines 30+)], and wherein the waiting timer expires when a time based on the threshold information is exceeded after the waiting timer is started in the transmitter [Phuyal discloses that pdcpReportInterval is used to keep track of the interval at which status reports are sent by the UE, equivalent to the waiting timer threshold (see Phuyal column 11, lines 5+)]. In addition, the same motivation is used as the rejection of claim 7. 

Regarding claim 10, Sammour and Malkamaki disclose the transmitter of claim 9. Sammour and Malkamaki further disclose wherein the information on the discarded PDCP packet includes an indication of the discarded PDCP packet, and a sequence number of the discarded PDCP packet [Sammour discloses that once the packet is discarded upon expiration of the timer, the PDCP entity communicates or signals to the receiving entity an indication/identification of the packet discarded (see Sammour paragraphs 0090 and Figure 10). The transmitting entity may also assign PDCP SN (sequence number) (Sammour paragraphs 0136-0137)].
Sammour and Malkamaki do not expressly disclose wherein the configuration information includes information on a discarded PDCP packet format.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sammour and Malkamaki to have the feature of wherein the configuration information includes information on a discarded PDCP packet format; as taught by Phuyal. The suggestion/motivation would have been to allow for enhanced radio resource management (Phuyal column 6 lines 1-5).

Regarding claim 11, Sammour, Malkamaki and Phuyal disclose the transmitter of claim 10. Sammour, Malkamaki and Phuyal further disclose wherein the configuration information includes at least one of information on a transmission period of the report information on a transmission event of the report, or information on an occurrence condition of the transmission event [Phuyal discloses that configuration information provided to UE includes a reporting interval (information on transmission period of the reporting) (see Phuyal column 11, lines 50+)]. In addition, the same motivation is used as the rejection of claim 10. 

Regarding claim 12, Sammour, Malkamaki and Phuyal disclose the transmitter of claim 11. Sammour, Malkamaki and Phuyal further disclose wherein the configuration information further includes threshold information on a waiting timer [Phuyal discloses that various aspects of the status report may be configured by the network, for example, status report trigger being set as a periodic event with a specified interval (threshold of the waiting timer) (see Phuyal column 11 lines 5-20)], wherein the controller is further configured to start the waiting timer, in case that a first PDCP packet is identified to be discarded, identify whether the waiting timer expires over a time based on the threshold information [Phuyal discloses that pdcpReportInterval is used to keep track of the interval at which status reports are sent by the UE, equivalent to the waiting timer threshold (see Phuyal column 11, lines 5+)], and control the transceiver to transmit, to the receiver, a report including a sequence number of the first PDCP packet and a sequence number of a second PDCP packet discarded during the time based on the threshold 

Regarding claim 14, Sammour and Malkamaki disclose the receiver of claim 13. Sammour and Malkamaki do not expressly disclose wherein the configuration information includes at least one of information on a transmission period of the reporting, information on a transmission event of the reporting, information on an occurrence condition of the transmission event or information on a discarded PDCP packet format. 
However, in the same or similar field of invention, Phuyal discloses that configuration information provided to UE includes a reporting interval (information on transmission period of the reporting) (see Phuyal column 11, lines 50+).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sammour and Malkamaki to have the feature of wherein the configuration information includes at least one of information on a transmission period of the reporting, information on a transmission event of the reporting, information on an occurrence condition of the transmission event or information on a discarded PDCP packet format; as taught by Phuyal. The suggestion/motivation would have been to allow for enhanced radio resource management (Phuyal column 6 lines 1-5).

Regarding claim 15, Sammour, Malkamaki and Phuyal disclose the receiver of claim 14. Sammour, Malkamaki and Phuyal further disclose wherein: the configuration information further includes threshold information on a waiting timer [Phuyal discloses that various aspects of the status report may be configured by the network, for example, status report trigger being set as a periodic event with a specified interval (threshold of the waiting timer) (see Phuyal column 11 lines 5-20)], the controller is further configured to control the transceiver to receive, from the transmitter, a report including a sequence number of a first PDCP packet and a sequence number of a second PDCP packet discarded .


Response to Arguments

Applicant’s arguments filed on 1/7/2021 with respect to claim rejection under 35 U.S.C. 102 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The rejection has been revised according to the amended claims. 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959.  The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAUMIT SHAH/Primary Examiner, Art Unit 2414